



Exhibit 10.2
Amendment to Amended and Restated Shareholders Agreement
Amendment, dated as of July 29, 2020 (this “Amendment”) among Apollo Global
Management, Inc., a Delaware corporation (the “Company”), AP Professional
Holdings, L.P., a Cayman Islands exempted limited partnership (“Holdings” and,
collectively with all other Persons (as defined herein) who become or who became
parties to this Agreement as “Shareholders” in accordance with the terms of this
Agreement, the “Shareholders”), BRH Holdings, L.P., a Cayman Islands exempted
limited partnership (“BRH”), Black Family Partners, L.P., a Delaware limited
partnership, Leon D. Black (“LB”), MJR Foundation LLC, a New York limited
liability company, Marc J. Rowan (“MR”), MJH Partners, L.P., a Delaware limited
partnership, Joshua J. Harris (“JH”, and together with LB and MR, the
“Principals”, and each individually, a “Principal”).
WHEREAS, the Parties heretofore executed and delivered an Amended and Restated
Shareholders Agreement, dated as of September 5, 2019 (the “Agreement”); and
WHEREAS, the parties now desire to enter into this Amendment to amend the
Agreement as more fully set forth below;
Capitalized terms used herein but not defined herein shall have the meanings
assigned to such terms in the Agreement.
NOW, THEREFORE, the Parties hereby agree as follows:
1.
Amendment to Section 1.1 of the Agreement



a)
The definition of “Exchange” is hereby amended and restated in its entirety as
follows:

“Exchange” means (i) the exchange by Holdings of an Operating Group Unit for a
Class A Share pursuant to the Exchange Agreement (subject to adjustment in
accordance with Section 2.4 of the Exchange Agreement), and the subsequent sale
of such Class A Share(s), at prevailing market prices for a Class A Share(s)
(unless the Person requesting such Exchange is willing to accept a lower price,
e.g., to effect a block trade), (ii) a redemption of Operating Group Units
initiated by the Company or any of its Subsidiaries, solely upon the Company’s
election, in which any limited partner of Holdings elects to participate, (iii)
a sale by Holdings of Operating Group Units, (iv) in the event of a Non-Pro Rata
Exchange or, except in connection with a transaction described in clause (v)
below, a Pro Rata Exchange, an In-Kind Exchange Distribution (including the
corresponding exchange of an Operating Group Unit for Class A Shares in
accordance with the Exchange Agreement) or (v) at the option of Holdings GP, in
the event of a Pro Rata Exchange in connection with a transaction that
constitutes an Extraordinary Transaction (as defined in the Agreement Among
Principals) pursuant to clause (i) of the definition thereof or a
recapitalization, restructuring, roll-up or other similar transformative
transaction as a result of which the entities (other than the Company) holding
Operating Group Units, directly or indirectly, are dissolved or merged with or
into the Company, or an Underwritten Offering of Class A Shares, an In-Kind
Exchange Distribution (including the corresponding exchange of an Operating
Group Unit for Class A Shares in accordance with the Exchange Agreement).
b)
The following definition is hereby added in the proper alphabetical order:

“Exchange Date” has the meaning ascribed to such term in the Exchange Agreement.







--------------------------------------------------------------------------------





c)
The definition of “In-Kind Exchange Distribution” is hereby amended and restated
in its entirety as follows:

“In-Kind Exchange Distribution” means a Pro Rata Exchange or a Non-Pro Rata
Exchange accomplished by the distribution of Operating Group Units to all the
limited partners of Holdings in the case of a Pro Rata Exchange or, in the case
of a Non-Pro Rata Exchange, to those limited partners of Holdings on whose
behalf such Non-Pro Rata Exchange is directed.


d)
The definition of “Quarterly Exchange Date” is hereby deleted in its entirety.



2.
All references in the Agreement to “Quarterly Exchange Date” shall refer to
“Exchange Date”.



3.
Effective Time. This Amendment shall be effective, and the provisions hereof
shall become operative, at 12:01 a.m. on July 29, 2020 (the “Effective Time”)
and no party shall be required to commence performance hereunder until the
Effective Time.



4.
Miscellaneous. Sections 8.1 through 8.9 of the Agreement shall apply to this
Amendment, mutatis mutandis. No amendment of the Agreement shall be required to
the extent any entity becomes a successor of any of the parties thereto.



[Signatures on following pages]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed and delivered, all as of the date first set forth above.
APOLLO GLOBAL MANAGEMENT, INC.


By:     /s/ John J. Suydam a
    John J. Suydam
    Chief Legal Officer
AP PROFESSIONAL HOLDINGS, L.P.
By:
BRH Holdings GP, Ltd.,
its General Partner

By:
/s/ John J. Suydam a
John J. Suydam
Vice President

BRH HOLDINGS, L.P.
By:
BRH Holdings GP, Ltd.,
its General Partner

By: /s/ John J. Suydam a
John J. Suydam
Vice President
/s/ Leon D. Black a
Leon D. Black
/s/ Marc J. Rowan a
Marc J. Rowan
/s/ Joshua J. Harris a
Joshua J. Harris









--------------------------------------------------------------------------------





BLACK FAMILY PARTNERS, L.P.
By:
Black Family GP, LLC,
its General Partner

By: /s/ Leon D. Black a
Leon D. Black
Manager
MJR FOUNDATION LLC
By: /s/ Marc J. Rowan

Marc J. Rowan
Manager

MJH PARTNERS, L.P.
By:
MJH Family LLC,
its General Partner

By: /s/ Joshua J. Harris

Joshua J. Harris
Sole Member












